DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV, claims 8-10 drawn to an immunoassay in the reply filed on 06/15/22 is acknowledged.  The traversal is on the ground(s) that the applicant requests rejoinder, now or after indication of allowable subject matter of the non-elected claims.  This is not found persuasive because the applicant elected the method and not the products of claims 1-7.  As stated in the restriction filed 04/19/22 “where applicant elects claims directed to the product/apparatus and all product/apparatus claims are subsequently; found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.
The requirement is still deemed proper and is therefore maintained.
NOTE: the applicant cancelled elected claims 8-10 and replaced with new claims 11-16 which corresponded with claims 8-10.  Currently, claims 1-7 and 11-16 are pending.  Claims 1-7 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 11-16 are under examination.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The current abstract contains more than 150 words.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 the preamble of the claim fails to correlated with the body of the claim.  The preamble recites a method for measuring a substance. However, the body of the claim does not specifically recite a step of measurement and does not provide a step correlating the results with the measurement of the substance.  In order to remove any possible ambiguity the claim should also include a step correlating the results of the immunoreaction with its intended purpose of measurement recited in the preamble of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 the recitation “a substance to be detected in an analyte” is confusing because in the art an analyte is generally considered to be a substance such as a protein, polypeptide, enzyme, dna etc and the use of the term “analyte” by the applicant appears to be contradictory to what is common in the art.  The specification does not provide a specific definition for the term analyte.  The specification in paragraphs 0071-0072 exemplifies that the analyte can include such things as serum, plasma, whole blood, urine, saliva, nasal secretion and the like.  Thus, it appears that the applicant is calling a serum sample an analyte and as stated supra this is contradictory to what is common in the art which normally recognizes an analyte to be a substance that appears in a sample such as serum, plasma etc.  This causes confusion as to what the applicant is trying to encompass.  Further, the recitation “a substance to be detected in an analyte” causes confusion because it is unclear if the applicant intends to detect a substance such as an amino acid in an analyte such as a protein. The lack of a clear definition for the term in the specification and the use of a term which is contradictory to common language in the art causes confusion.  Applicant is reminded that although claims are read in light of the specification limitations from the specification are not read into the claims.
Claim 11 is vague and indefinite because it is unclear what relationship exists between the nonspecific reaction inhibitor and the components of an immunoreaction.  An immunoreaction implies the use of an antibody in a method but the current claims does not make clear what is interacting.  The claim does not provide what the nonspecific reaction inhibitor inhibits and does not make clear if binding is occurring between the components of the assay or if the inhibitor somehow provides a chemical reaction which causes inhibition of a particular component in the assay or if the applicant intends something else.  The claim is missing structural and functional relationships between the components of the method for a clear understanding of what the applicant is trying to encompass.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
Claim 11 the recitation “wherein in an ELISA assay” is confusing because it is unclear if the applicant is referring to the immunoreaction or if applicant is performing a different method along with the method of the immunoreaction or if the applicant intends something else.  Further, in the ELISA there are recitations such as “is obtained when a reaction..”.  This causes confusion as to if an ELISA is performed in the method or not.  It is unclear what applicant is doing or trying to encompass.
           Claim 11 the recitation “is carried out is 0.7 or more and 1.5 or less” is indefinite in reciting open ended ranges “0.7 or more” and “1.5 or less”.  Such open-ended ranges appear to encompass infinite reaction of the anti-mammalian-derived IgM antibody with dog IgM.  Also, having the recitation causes confusion as to if the applicant is trying to establish a range of 0.7-1.5 or if the applicant intends infinite values.  See also deficiencies found in the recitation “0.5 or more”.
Regarding claim 11, the phrase “or more” also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed “or more”), thereby rendering the scope of the claim unascertainable.  See MPEP 2173.05(d).
Regarding claim 11, the phrase “or less” also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed “or less”), thereby rendering the scope of the claim unascertainable.  See MPEP 2173.05(d).
Claim 11 is vague and indefinite because it is unclear if the ELISA assay is the same as the immunoreaction assay or if Applicant intends a different assay.  
Claim 12 the recitation “ratio A3/A1 is 2.5 or less” ” is indefinite in reciting an open ended range “2.5 or less”.  Such an open-ended range appears to encompass infinite ratios.   
Regarding claim 12, the phrase “or less” also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed “or less”), thereby rendering the scope of the claim unascertainable.  See MPEP 2173.05(d).
           Claim 14 the recitation “IgM antibody content is 0.5 ug or more and 20 ug or less”.  Such open-ended ranges appear to encompass infinite IgM content.   Also, having the recitation causes confusion as to if the applicant is trying to establish a range of 0.5 – 20 ug or if the applicant intends infinite values for both positive and negative values.  
Regarding claim 14, the phrase “or more” also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed “or more”), thereby rendering the scope of the claim unascertainable.  See MPEP 2173.05(d).
Regarding claim 14, the phrase “or less” also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed “or less”), thereby rendering the scope of the claim unascertainable.  See MPEP 2173.05(d).
Claim 15 the recitation “the immunoassay” lacks clear antecedent basis because it is unclear if the applicant is referring to the immunoreaction or the ELISA.  
Claim 16 the recitation “the immunoassay” lacks clear antecedent basis because it is unclear if the applicant is referring to the immunoreaction or the ELISA.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 2011/0165701).
Takahashi et al discloses an immunoassay method for determining analyte (substance) in a sample (analyte).  Takahashi et al discloses conducting the immunoassay wherein antibody and analyte (substance) that react are conducted in the presence of an anti-human IgM which suppresses a nonspecific reaction (e.g. page 5 para’s 0065-0068).  Takahashi et al discloses that the immunoassay can be immunochromatography (e.g. para 0065).  Takahashi et al discloses that the anti-human IgM antibody is produced by injecting human IgM into mice (e.g. para 0074).  As disclosed in paragraph 0023 of the current specification “anti-mammal-derived IGM antibody” means an antibody which is obtained using IgM derived from a mammal as an immunogen.  
           With respect to the recitation " wherein, in an ELISA assay, a ratio (A2/A1) of an absorbance A2 which is obtained when a reaction of the anti-mammal-derived IgM antibody with cat IgM is carried out to an absorbance Al which is obtained when a reaction of the anti-mammal-derived IgM antibody with dog IgM is carried out is 0.1 or more and 1.5 or less and in which, in ELISA assay, a ratio (A3/A1) of an absorbance A3 which is obtained when a reaction of the anti-mammal-derived IgM antibody with human IgM is carried out to the absorbance A1 which is obtained when the reaction of the anti-mammal-derived IgM antibody with dog IgM is carried out is 0.5 or more” as recited in the instant claims.  Regarding the interpretive “wherein” clause(s) recited in claim 11, the clause(s) does not recite any additional active method steps, but simply states a characterization or conclusion of the results to those steps.  Therefore, the “wherein” clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims.  See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A whereby clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”).  See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).  Further, Takahashi et al discloses the only active method step of conducting the immunoreaction in the presence of a nonspecific reaction inhibitor comprising an anti-mammal-derived IgM antibody and when every active method step has been performed , the prior art method is met.  Also, it is unclear if the applicant is performing an ELISA in the method of not (see 112(b) rejections supra).  Therefore, for the reasons stated above Takahashi et al reads on the instantly recited claims.
        With respect to claim 14 as currently recited.  Takahashi et al specifically teaches that the non-specific reaction inhibitor can be in the concentration range of 0.01 to 10 mg/ml and the current claim allows for infinite amounts above and below the amounts recited and therefore the concentration of Takahashi et al will read on the instantly recited claim.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kricka (Clinical Chemistry 45:7, 1999, pages 942-956) teaches the significance of human anti-animal antibody interference in immunological assay.
Ollington et al (US 5,403,745) discloses a method for the determination of an analyte in a biological fluid sample in the presence of a substance interfering with an assay for the analyte wherein antibodies are used to cause the selective immunoreaction with the interfering substance (e.g. abstract, col 5, lines 15-33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641